Woodward, J. (dissenting):
I dissent. While I agree with the views of Mr. Justice Burr ás to what constitutes the plant, I do not wish to vote that there' is a liability on the part of a master for every defect, real or fanciful, which may be suggested, after the accident has happened, and in this case, if there was no defect in the ladder as designed — if it was a perfect ladder of its kind-— because it slipped on a slippery tile floor does not necessarily-render the defendant liable, or present a question of fact for the jury.
Judgment and order reversed and new trial granted, costs to abide the event.